FILED hM
    RECEIVED IN
  The '-'..-urt of Aopeals
                                   CASE NO.   06-15-00038-CV     The Court of Appeals
      Sixth District                                                   Sixth District
      AUG 1 3 2015                            IN THE
                                                                      AUG 1 3 2015
                                  COURT OF APPEALS FOR THE
 "i3>:arfcana, Texas *
Debra Auirey, Clerk                SIXTH DISTRICT OF TEXAS         Texarkana, Texas
                                     AT TEXARKANA, TEXAS        Debra K, Autrey, Clerk



                              IN THE MATTER OF THE MARRIAGE OF

                                    AMANDA CHERI BRADSHAW
                                                Petitioner/Appellant
                                               AND


                                   BARNEY SAMUEL BRADSHAW
                                                Respondent/Appellee


                             Appeal from the County Court at Law
                                     Rusk County, Texas
                                  Cause No.   2013-09-482-CCL
                             The Honorable Chad Dean, Presiding


                               APPELLEE'S MOTION FOR RECUSAL
                                        AND TRANSFER




TO THE HONORABLE JUSTICES OF THE SIXTH COURT OF APPEALS:

        COMES NOW, BARNEY SAMUEL BRADSHAW, Respondent/Appellee in

the above-referenced case and submits his motion for recusal and

transfer. In support of said motion Appellee shows the Court the

following.

                                               I.


       Appellee objects to the hearing and deciding of this case by
Chief Justice Josh R. Morriss, III, Justice Bailey C Moseley and
Justice Ralph K. Burgess. Said Justices rendered the judgment and
opinion in Appellee's criminal case in Case No. 06-14-00165-CR,
which was entered into evidence in this case by Appellant in her

Motion to Reopen Evidence as Exhibit B. Appellee believes that a

conflict of interest exists and that said Justices may not act in

an impartial manner.

                                  II.


     This case has been previously appealed to the Court of Ap

peals for the Twelth District of Texas in Case No. 12-14-00056-CV.

Said Court is already familiar with this case and had issued:.ai.

judgment reversing and remanding the trial court's judgment for

further proceedings.

                                  III.

     Appellee believes that Appellant has filed her appeal in this

Court for the sole purpose of gaining an advantage due to Appellee's
criminal appeal.

                                 PRAYER

     WHEREFORE, PREMISES CONSIDERED, Appellee, Barney Samuel Brad-

shaw, prays that the Court grant this motion and each of said

Justices recuse themselves from this case. Appellee further prays

that this case is transfered back to the Court of Appeals for the

Twelfth District   of   Texas.

                                          Respectfully submitted,


                                          BARNEY SAMUEL BRADSHAW
                                          APPELLEE
                                          TDCJ No. 01942978
                                          Mark W. Michael Unit
                                          2664 FM 2054
                                          Tennessee Colony, Texas 75886
                        CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the fore

going motion has been served by placing same in the United States

Mail, postage prepaid, on this 10th day of August, 2015, addressed

to Ebb B. Mobley, Attorney for Appellant, P.O. Box 2309, Longview,

Texas    75606.



                                       BARNEY SAMUEL BRADSHAW
                                      APPELLEE